Title: Address from the Massachusetts General Court, 28 March 1776
From: Massachusetts General Court
To: Washington, George



May it please your Excellency
[Watertown, Mass.][c.28 March 1776]

When the Liberties of America were Attacked by the Violent hand of Oppression; when troops, hostile to the rights of humanity, Invaded this Colony, seized our Capital, and spread havoc and destruction around it; when our virtuous Sons were Murdered, and our houses destroyed by the troops of Britain; The Inhabitants of this & the other American Colonies, impelled by self preservation & the love of Freedom, forgetting their domestick concerns, determined, resolutely & unitedly to oppose the Sons of Tyranny.
Convinced of the vast Importance of having a Gentleman of great Military Accomplishments to discipline, lead and Conduct the forces of the Colonies, it gave us the greatest Satisfaction to hear that the Honble Congress of the United Colonies,

had made choice of a Gentleman thus qualified, who leaving the pleasures of domestick and rural life, was ready to undertake the Arduous task—and your nobly declining to accept the pecuniary Emoluments annexed to this high Office, fully evidenced to us that a warm regard to the Sacred rights of humanity, and sincere love to your Country, solely Influenced you in the Acceptance of this Important Trust.
From your acknowledged Abilities as a Soldier and your Virtues in Public and private life, we had the most pleasing hopes; but the Fortitude & Equanimity so conspicuous in your conduct, the Wisdom of your Councils, the Mild, yet strict Government of the Army, your Attention to the Civil Constitution of this Colony, the regard you have, at all times, shewn for the lives and health of those under your Command, the Fatigues you have with chearfulness endured, the regard you have shewn for the preservation of our Metropolis, and the great Address with which our Military Operations have been conducted, have exceeded our most Sanguine expectations, and demand the warmest returns of Gratitude.
The Supreme Ruler of the Universe having Smiled on our Arms & crowned your labours with remarkable Success, we are now, without that Effusion of Blood, we so much wished to avoid, again in the quiet possession of our Capital; the Wisdom and Prudence of those Movements which have obliged the Enemy to abandon our Metropolis, will ever be remembered by the Inhabitants of this Colony.
May you still go on approved by Heaven, revered by all good Men, and dreaded by those Tyrants who claim their Fellow men as their property; May the United Colonies be defended from Slavery by your Victorious Arms.
May they still see their Enemies flying before you; And (the deliverance of your Country being effected,) May you, in retirement, enjoy that Peace & Satisfaction of mind, which always attends the good and Great; And may future Generations, in the Peaceful Enjoyment of that Freedom, the exercise of which your Sword shall have established, raise, the richest and most lasting Monuments to the name of Washington.
